
	

113 S427 IS: Sensible School Lunch Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 427
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Hoeven (for himself,
			 Mr. Pryor, Mr.
			 Moran, Mr. Coats,
			 Mr. Roberts, Mr. Thune, and Mr.
			 Inhofe) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to provide flexibility to school food authorities in meeting certain
		  nutritional requirements for the school lunch and breakfast programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible School Lunch
			 Act.
		2.Nutritional
			 requirements for school lunch and breakfast programs
			(a)Additional
			 reimbursementSection
			 4(b)(3)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1753(b)(3)(A)(ii)) is amended by adding at the end the following:
				
					(III)Maximum
				quantitiesThe interim or final regulations required under this
				clause shall not establish a maximum quantity of grains, meat, or meat
				alternates that may be served in any meal or during any period of time of any
				school
				year.
					.
			(b)RulesSection
			 9(a)(4)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(a)(4)(B)) is amended—
				(1)by striking
			 Not later and inserting the following:
					
						(i)In
				generalSubject to clause (ii), not
				later
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)Maximum
				quantitiesThe rules required under clause (ii) shall not
				establish a maximum quantity of grains, meat, or meat alternates that may be
				served in any meal or during any period of time of any school
				year.
						.
				
